GILBERT, Circuit Judge
(dissenting). I concur with the majority of the court in arriving at the conclusion that the judgment of the circuit court should be affirmed, but I am unable to assent to that portion of the opinion which sustains the validity of the design patent of the defendant in error. The claim of that patent is for a “design for a lamp stove consisting of a semicylindrical body with an open front, a cylindrical top surmounting the semicylindrical body, and an ornamental top piece, all as herein shown and combined.” It appears from tlie record that five years before the date when the defendant in error applied for his patent an application for a patent had been filed by Lauden Ketchum for a gas stove, with drawings showing a stove with a semicylindrical body and an open front, surmounted by a cylindrical top and an ornamental top piece, containing all the specified features of the patented design of the defendant in error. The plaintiffs in error have constructed a gas stove which likewise contains these general features, but otherwise *860no more resembles the design of the defendant in error than it does that of the Ketchum patent. It does not. appear, however, that on the trial of the cause the plaintiffs in error requested the court to instruct the jury specially upon that branch of the case, or that they excepted to the submission of both causes of action to the jury, or that they otherwise took steps to segregate the action on the design patent from the case, or to protect their rights as against that patent. I find no error, therefore, for which the judgment should be reversed.